DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-9, filed January 26, 2022, with respect to the Dayan reference being non-analogous art have been fully considered and are persuasive.  The rejection of claims 1-3 has been withdrawn.
Election/Restrictions
Applicant’s request for the rejoinder of withdrawn claims 4-6 is noted.  However, prior to rejoinder, it is suggested that claim 4 be amended as follows in order to correct antecedent basis issues and delete limitations that are redundant owing to claim 4 depending from claim 1 and thereby incorporating by reference all of the limitations of claim 1.  By amending in the manner suggested, Applicant will be obviating a rejection of claim 4 under 35 U.S.C. 112(b).

4. A method for fabricating the resistive-switching memory of claim 1 comprising:
forming [[a]]the lower electrode on [[a]]the substrate; 
forming [[a]]the resistive switching layer on and in direct contact with the lower electrode; and 
forming [[an]]the upper electrode on and in direct contact with the resistive switching layer, 
wherein the resistive switching layer has a layered structure






Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a buffer layer,” as recited in claim 13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 14 is objected to because of the following minor informality: “PET” should be corrected to “polyethylene terephthalate (PET)” (line 2).  Appropriate correction is required.
Allowable Subject Matter
Claims 1-3 and 13 are allowed.  Claim 14 would be allowable if amended to overcome the above objection.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach, singularly or in combination, at least the limitations “wherein the resistive switching layer comprises a compound of a chemical formula (A')2An-1PbnX3n+1, wherein A' is an ammonium ion having an asymmetric structure and comprising a phenyl group, A is a monovalent metal ion, and X is a halogen ion, A' has an asymmetric ion distribution which may be rotated by an applied electric field, and n is 4” as recited in claim 1.
Conclusion
This application is in condition for allowance except for the following formal matters: (1) amendment of withdrawn claim 4 in preparation for rejoinder of claims 4-6; (2) correction of the drawings (or cancellation of claim 13); and (3) correction of the minor informality in claim 14.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571) 272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER M ALBRECHT/Examiner, Art Unit 2811